Name: Council Decision (CFSP) 2016/1338 of 4 August 2016 amending Decision (CFSP) 2015/2052 extending the mandate of the European Union Special Representative in Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  international security;  international affairs;  Europe
 Date Published: 2016-08-05

 5.8.2016 EN Official Journal of the European Union L 212/109 COUNCIL DECISION (CFSP) 2016/1338 of 4 August 2016 amending Decision (CFSP) 2015/2052 extending the mandate of the European Union Special Representative in Kosovo (*) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 33 and Article 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 January 2012, the Council adopted Decision 2012/39/CFSP (1) appointing Mr Samuel Ã ½BOGAR as the European Union Special Representative (EUSR) in Kosovo. (2) On 16 November 2015, the Council adopted Decision(CFSP) 2015/2052 (2) extending the mandate of the EUSR until 28 February 2017. (3) Following the appointment of Mr Samuel Ã ½BOGAR to another function, Ms Nataliya APOSTOLOVA should be appointed as a new EUSR in Kosovo for the period from 1 September 2016 to 28 February 2017. (4) Decision (CFSP) 2015/2052 should therefore be amended accordingly. (5) The EUSR will implement her mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Amendment of Decision (CFSP) 2015/2052 Article 1 of Decision (CFSP) 2015/2052 is replaced by the following: Article 1 European Union Special Representative 1. The mandate of Mr Samuel Ã ½BOGAR as the European Union Special Representative (EUSR) is hereby extended until 31 August 2016. 2. Ms Nataliya APOSTOLOVA is hereby appointed as EUSR in Kosovo for the period from 1 September 2016 to 28 February 2017. 3. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR).. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 August 2016. For the Council The President M. LAJÃ Ã K (*) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (1) Council Decision 2012/39/CFSP of 25 January 2012 appointing the European Union Special Representative in Kosovo (OJ L 23, 26.1.2012, p. 5). (2) Council Decision (CFSP) 2015/2052 of 16 November 2015 extending the mandate of the European Union Special Representative in Kosovo (OJ L 300, 17.11.2015, p. 22).